Citation Nr: 1437173	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-03 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for upper extremities peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for lower extremities peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1968 to May 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, North Dakota.

In February 2014, the issues currently on appeal were remanded for further development.


FINDINGS OF FACT

1.  The Veteran does not have upper extremities peripheral neuropathy that is proximately due to his service-connected diabetes mellitus.

2.  The Veteran does not have lower extremities peripheral neuropathy that is proximately due to his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for upper extremities peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  The criteria for service connection for lower extremities peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided the required notice in a letter dated July 2005.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran was provided a VA examination in connection with his claim in May 2014, and that report is adequate to enable the Board to render an opinion as to the appropriate rating to be assigned.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran asserts that he has upper and lower extremities peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran's medical treatment records contain a January 2008 impression that included diabetes mellitus with peripheral neuropathy, and a subsequent history that included a mention of peripheral neuropathy again in July 2008.  There are no further entries relating to peripheral neuropathy in any subsequent treatment records dated since the filing of the claim for service connection for this benefit in 2010.  Nor do the records show a formal diagnosis of peripheral neuropathy of the upper and/or lower extremities supported by attendant, objective medical findings.

Consequently, the Board remanded this matter so that the Veteran could undergo an appropriate VA examination and he did so in May 2014.  The examiner noted that while the Veteran did have diabetes mellitus, he had never been diagnosed with peripheral neuropathy of the upper and lower extremities, and that all of the Veteran's records were silent for such a diagnosis.  The Veteran reported to the examiner that he started developing a burning, or "fire," sensation on the bottom of his feet about a year earlier, which was constant.  The Veteran denied any numbness or paresthesia, and confirmed a mild, constant pain in the bottoms of his feet that had not affected his sleep and did not cease with change in body position.  The Veteran denied any motor neuropathy, and stated that he has no problem wearing shoes.  

With respect to the upper extremities, the Veteran denied a history of upper extremity peripheral neuropathy, but related that his arms felt numb if he laid on them and they "went to sleep."  The Veteran stated that this numbness went away with change in position.  The Veteran also reported that his hand went numb if he gripped something for a long time, but that that numbness also resolved immediately after he stopped the activity.  The Veteran denied any burning pain, paresthesia, or numbness in his hands.  

The examiner noted that it sounded like the issue the Veteran experienced with his hands was simply positional numbness or a thoracic outlet syndrome while sleeping, correctable by position change.  The examiner related that the only symptom attributable to diabetic peripheral neuropathy that the Veteran had was mild pain in the lower extremities. 

Strength and deep tendon reflexes testing revealed all normal results, as did position sense, vibration sensation, and cold sensation testing.  The Veteran did not have any muscle atrophy or thropic changes.  The Michigan Diabetic Neuropathy Screen, a screening test for diabetic distal symmetric polyneuropathy using a quantitative neurological examination in the outpatient clinics, was normal on all five of its elements (appearance, ulcerations, ankle reflexes, vibration perception, and monofilament).  The Veteran's score of 0 in each category was noted to indicate a low probability of peripheral neuropathy of the feet.

Based on the obtained medical evidence, the examiner opined that the Veteran had some sensory findings in the bottoms of his feet and nowhere else; that his sensation to cold and warm was intact in bilateral upper and lower extremities; and that proprioception of the great toe was intact.  The examiner stated that while diabetes typically involved a "stocking and glove distribution" (symmetrical sensorimotor disturbances), the Veteran did not display such a pattern.  The examiner opined that the Veteran did not fit the definition or findings of diabetic peripheral neuropathy at this time, as shown by the Michigan Diabetic Neuropathy Screen.  The examiner also acknowledged that that Veteran had diagnosis of low back pain and peripheral vascular disease, both of which could account for the symptoms in his feet.    

The Veteran contends that he has peripheral neuropathy of the upper and lower extremities that is related to his service-connected diabetes mellitus.  However, that contention from the Veteran is not competent medical evidence of diagnosis/etiology.  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2013).  While the Veteran is considered competent to attest to the fact that he started experiencing a burning sensation on the bottom of both feet about a year ago, he is not competent to opine as to the etiology, or cause, of the burning sensation, because that matter would require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  The more persuasive and competent evidence of record with respect to diagnosis and etiology is that of the May 2014 VA examiner, who found that the Veteran does not have peripheral neuropathy of either the upper or the lower extremities and provided an adequate rationale for that opinion.  

In sum, the competent medical evidence is against a finding that the Veteran currently has peripheral neuropathy of the upper and lower extremities.  The Board finds it significant that neither the Veteran nor his representative have presented or identified any contrary medical opinion that supports the claim for service connection for peripheral neuropathy of the upper and lower extremities.  The Board finds that the May 2014 VA examiner's opinion is the most probative opinion of record regarding the existence of this disability and establishes that the Veteran does not currently have peripheral neuropathy of the upper and lower extremities that is related to his service-connected diabetes mellitus.  Entitlement to service connection for peripheral neuropathy requires medical evidence of a current disability during the pendency of the claim, and the preponderance of the evidence demonstrates that the Veteran does not currently have this disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

Entitlement to service connection for upper extremities peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II, is denied.

Entitlement to service connection for lower extremities peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type II, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


